*560Concurring Opinion by
Judge Craig:
As a supplement to the sound majority opinion hereby joined, a precautionary comment to municipal officials is warranted.
As the majority opinion objectively notes, the townships performance with respect to its zoning regulations has involved some significant missteps:
1. The township failed to comply with the clear and feasible statutory requirement that a literal Statement of Community Objectives be enacted as part of the zoning ordinance;
2. The township neglected to take the simple step of entering its comprehensive plan on the record, in order to remedy the preceding error;
3. In the zoning ordinance, the township carelessly left blank an essential cross-reference to the standards necessary for the legality of a strip-mining conditional use; and
4. The township failed to incorporate into the zoning ordinance minimal standards of the required nature, which were readily available in another enactment of the same township.
The majority opinion well displays the extra judicial effort which courts are forced to bring to bear, to avoid injury to legitimate public goals, when faced with the results of neglectful government as outlined above.
Unfortunately, the history of land-use control law contains too many instances of such need for judicial salvage efforts. For example, the widespread failure of municipalities throughout this Commonwealth and the entire nation, during the earlier decades of this century, to adopt actual comprehensive plans in order that their zoning ordinances be “in accordance with a comprehensive plan,” required the courts to adopt a minimizing interpretation of that statutory requirement, in order to *561save municipal zoning from complete extinction. Key Realty Co. Zoning Case, 408 Pa. 98, 182 A.2d 187 (1962). The classic statement of the problem is in Haar, “In Accordance with a Comprehensive Plan,” 68 Harv.L.Rev. 1154 (1955).
A more recent example is the course which this court took in Springfield Township Appeal, 81 Pa. Commonwealth Ct. 513, 474 A.2d 706 (1984), to avoid a similar extinction of local zoning when municipal officials have displayed incapability with respect to meeting the simplified “Statement of Community Objectives” requirement, which the legislature had installed in place of the comprehensive plan mandate, in order to ease municipal zoning chores.
The assistance which the judicial system has consistently extended to local municipalities in these matters, out of concern for the welfare of the public, should challenge municipal officials to be better prepared in pursuing the heavy and intricate responsibilities which rest upon them.